Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE LARGE-CAP VALUE FUND Supplement to Statement of Additional Information dated May 1, 2007 The following supplements the second paragraph under "Investment Advisory Services" under "Investment Advisory and Administrative Services": Effective March 27, 2006, BMR has contractually agreed to reduce the management fee payable by Large-Cap Value Portfolio under the Investment Advisory Agreement on net assets of $5 billion or more as follows: Annualized Fee Rate (for each level) Average Daily Net Assets for the Month $5 billion but less than $10 billion 0.5750% $10 billion and over 0.5550% September 12, 2007
